DETAILED ACTION
Claims status
In response to the application filed on 11/16/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 11277338 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1, 12 and 20; the claims 1, 12 and 20 recite limitations substantially the same as in the US Patent: 11277338 B2. These limitations are fully covered by the claims of the US Patent: 11277338 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 11277338 B2.


Instant Application: 17527864
US Patent: 11277338 B2
1. A method comprising: 
receiving, by a computing device and according to a layer 3 routing protocol, a service function instance route advertisement that includes service function instance data for a service function instance, the service function instance data indicating a service function type and a service identifier that uniquely identifies the service function instance among service function instances of the service function type; 
receiving, by the computing device and according to the layer 3 routing protocol, a service function chain route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and 

sending, by the computing device, to the service function instance, and based at least on determining that a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.

1. A method comprising:
receiving, by a computing device, a first layer 3 routing protocol route advertisement that includes service function instance data for a service function instance, the service function instance data indicating a service function type and a service identifier for the service function instance;



receiving, by the computing device, a second layer 3 routing protocol route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and


sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.
12. A computing system comprising: one or more processors operably coupled to a memory; a service function instance configured for execution by the one or more processors to apply a service function; and 
a service function forwarder configured for execution by the one or more processors to:

receive, according to a layer 3 routing protocol, a service function instance route advertisement that includes service function instance data for the service function instance, the service function instance data indicating a service function type and a service identifier that uniquely identifies the service function instance among service function instances of the service function type; 
receive, according to the layer 3 routing protocol, a service function chain route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and 

send, to the service function instance and based at least on determining that a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.
17. A computing device comprising:
one or more processors operably coupled to a memory; a first service function instance configured for execution by the one or more processors to apply a service function; a service function forwarder configured for execution by the one or more processors to:

receive a first layer 3 routing protocol route advertisement that includes service function instance data for a second service function instance, the service function instance data indicating a service function type and a service identifier for the service function instance;


receive a second layer 3 routing protocol route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and


send, to the second service function instance and based at least on determining a service function item of the one or more service function items indicates the second service function instance, a packet classified to the service function chain.
20. A non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause one or more processors of a computing system to: 




receive, according to a layer 3 routing protocol, a service function instance route advertisement that includes service function instance data for a service function instance, the service function instance data indicating a service function type and a service identifier that uniquely identifies the service function instance among service function instances of the service function type; 

receive, according to the layer 3 routing protocol, a service function chain route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and 

send, to the service function instance and based at least on determining that a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.
17. A computing device comprising:
one or more processors operably coupled to a memory; a first service function instance configured for execution by the one or more processors to apply a service function;
a service function forwarder configured for execution by the one or more processors to:

receive a first layer 3 routing protocol route advertisement that includes service function instance data for a second service function instance, the service function instance data indicating a service function type and a service identifier for the service function instance;



receive a second layer 3 routing protocol route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and


send, to the second service function instance and based at least on determining a service function item of the one or more service function items indicates the second service function instance, a packet classified to the service function chain.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 8,909,736 B1) in view of Wu (US 2016/0050141 A1).
Regarding Claim 1, Bosch discloses a method comprising: 
receiving, by a computing device and according to a layer 3 routing protocol, a service function instance route advertisement that includes service function instance data for a service function instance (FIG.7, col.14, lines 50-54, “an ALTO server of the CDNI device 12 for the entity may be configured by a secondary CDN provider with prefixes or may receive prefixes in a prefix reachability advertisement (e.g., a BGP UPDATE message or IGP advertisement”), the service function instance data indicating a service function type and a service identifier that uniquely identifies the service function instance among service function instances of the service function type (FIG.6, CDNI application 146, col. 24, lines 61-66; FIG.7, update message 200, APP-ID, col.25, lines 30-46, wherein BGP routing is a layer 3 function); 
receiving, by the computing device and according to the layer 3 routing protocol, a service function chain route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items (col.25, lines 30-46, wherein URIs for one or more content items are an indication of service chain data and path identifier).
Even though, Bosch the process of receiving service function rout advertisement for service function instance, Bosch doesn’t explicitly teach the method wherein sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.
However, Wu further teaches the method wherein sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain (FIG.1(a) and 1(b),  [0116], “the traffic classifier adds, according to the first policy information, a service identifier to a packet that is identified as a packet on which service processing needs to be performed, and sends, to the service routing trigger, the packet to which the service identifier is added; and the service routing trigger controls and triggers a service node in a service node sequence corresponding to the service identifier to process the packet, and normally forwards a processed packet according to a routing table, which implements service processing on the packet”, wherein the service trigger selects a service node from a service chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wu as mentioned above to the method of Bosch, in order to provide a method for providing packet processing that is compatible with service nodes with various different service capabilities as suggested by Wu ([0116]).

Regarding claim 6, Bosch discloses the method wherein the first layer 3 routing protocol route advertisement protocol route advertisement comprises a Border Gateway Protocol UPDATE message that includes a service function chaining Network Layer Reachability Information that indicates the service function type and the service identifier (Bosch: FIG.6, BGP interface; FIG.7, update message, OPAQUE NLRI, APP-ID, APP-DATA, Wu: [0116], service routing trigger). 

Regarding claim 9, Bosch discloses the method wherein the service identifier comprises a Route Distinguisher (Wu: [0016], “the service routing trigger controls and triggers a service node in a service node sequence corresponding to the service identifier to process the packet, and normally forwards a processed packet according to a routing table”). 

Regarding Claim 12, Bosch discloses a computing system comprising: one or more processors operably coupled to a memory; a service function instance configured for execution by the one or more processors to apply a service function; and a service function forwarder configured for execution by the one or more processors to:
receive, according to a layer 3 routing protocol, a service function instance route advertisement that includes service function instance data for a service function instance (FIG.7, col.14, lines 50-54, “an ALTO server of the CDNI device 12 for the entity may be configured by a secondary CDN provider with prefixes or may receive prefixes in a prefix reachability advertisement (e.g., a BGP UPDATE message or IGP advertisement”), the service function instance data indicating a service function type and a service identifier that uniquely identifies the service function instance among service function instances of the service function type (FIG.6, CDNI application 146, col. 24, lines 61-66; FIG.7, update message 200, APP-ID, col.25, lines 30-46, wherein BGP routing is a layer 3 function); 
receive, according to the layer 3 routing protocol, a service function chain route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items (col.25, lines 30-46, wherein URIs for one or more content items are an indication of service chain data and path identifier).
Even though, Bosch the process of receiving service function rout advertisement for service function instance, Bosch doesn’t explicitly teach the method wherein sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.
However, Wu further teaches the method wherein sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain (FIG.1(a) and 1(b),  [0116], “the traffic classifier adds, according to the first policy information, a service identifier to a packet that is identified as a packet on which service processing needs to be performed, and sends, to the service routing trigger, the packet to which the service identifier is added; and the service routing trigger controls and triggers a service node in a service node sequence corresponding to the service identifier to process the packet, and normally forwards a processed packet according to a routing table, which implements service processing on the packet”, wherein the service trigger selects a service node from a service chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wu as mentioned above to the method of Bosch, in order to provide a method for providing packet processing that is compatible with service nodes with various different service capabilities as suggested by Wu ([0116]).

Regarding claim 15, Bosch discloses the computing system wherein the first layer 3 routing protocol route advertisement protocol route advertisement comprises a Border Gateway Protocol UPDATE message that includes a service function chaining Network Layer Reachability Information that indicates the service function type and the service identifier (Bosch: FIG.6, BGP interface; FIG.7, update message, OPAQUE NLRI, APP-ID, APP-DATA, Wu: [0116], service routing trigger). 

Regarding claim 17, Bosch discloses the computing system wherein the service identifier comprises a Route Distinguisher (Wu: [0016], “the service routing trigger controls and triggers a service node in a service node sequence corresponding to the service identifier to process the packet, and normally forwards a processed packet according to a routing table”). 

Regarding claim 19, Bosch further teaches the computing system comprising a controller configured to generate and output the service function chain route advertisement (FIGS.5-6, BGP interface, col.24, lines 37-60, “BGP interface 12 may store application data for a code point, received from applications and from BGP peer routers in BGP UPDATE messages, to the associated one of RIBs 180 or RIP 182. RP module 172 may perform a capability advertisement exchange to determine whether a peer BGP speaker for CDNI device 12 supports a code point and application-defined NLRI”;  col.25, lines 30-46, wherein URIs for one or more content items are an indication of service chain data and path identifier, FIG.7, APP-ID, APP-DATA). 

Regarding Claim 20, Bosch discloses a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause one or more processors of a computing system to:
receive, according to a layer 3 routing protocol, a service function instance route advertisement that includes service function instance data for a service function instance (FIG.7, col.14, lines 50-54, “an ALTO server of the CDNI device 12 for the entity may be configured by a secondary CDN provider with prefixes or may receive prefixes in a prefix reachability advertisement (e.g., a BGP UPDATE message or IGP advertisement”), the service function instance data indicating a service function type and a service identifier that uniquely identifies the service function instance among service function instances of the service function type (FIG.6, CDNI application 146, col. 24, lines 61-66; FIG.7, update message 200, APP-ID, col.25, lines 30-46, wherein BGP routing is a layer 3 function); 
receive, according to the layer 3 routing protocol, a service function chain route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items (col.25, lines 30-46, wherein URIs for one or more content items are an indication of service chain data and path identifier).
Even though, Bosch the process of receiving service function rout advertisement for service function instance, Bosch doesn’t explicitly teach the method wherein sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.
However, Wu further teaches the method wherein sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain (FIG.1(a) and 1(b),  [0116], “the traffic classifier adds, according to the first policy information, a service identifier to a packet that is identified as a packet on which service processing needs to be performed, and sends, to the service routing trigger, the packet to which the service identifier is added; and the service routing trigger controls and triggers a service node in a service node sequence corresponding to the service identifier to process the packet, and normally forwards a processed packet according to a routing table, which implements service processing on the packet”, wherein the service trigger selects a service node from a service chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wu as mentioned above to the method of Bosch, in order to provide a method for providing packet processing that is compatible with service nodes with various different service capabilities as suggested by Wu ([0116]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomotaki et al. (US 10,084,685 B2).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416